                          Case 1:19-cv-01868-RJL Document 4 Filed 08/23/19 Page 1 of 1
                          Case 1:19-cv-01868-RJL Document 3 Flled 071021L9 Page 2 of 2

AO 440 (Rev. 06/12) Surnmons in a Civil Action (Page 2)

 Civil Action No. 19-cv-1868

                                                      PROOF OF SERVICE
                      (This section should not belited with the court unless required by Fed" R. Civ. P. a                                        @

           This summonsfor                 lname of individuat andtitte, if   any)      OmilOstumiliq|uttlb)lUmAfU
 wasreceivedbyme               onHate) g lq laon
           [1 I personally           served the summons on the individual at (place)
                                                                                                 on   (date)                                      ;or

           il1rcnthe           summons at the individual's residence or usual place of abo de with                          (name)       PaS&f
           :f*VL-A lten lfttlrnaru                     , aperson of suitable age and discretionwho resides there,

           on @atu)                       and mailed a copy to the individual's last known address; or
                     SIH_bAq_,
                                -                          -
           il I served the summons on (name of indivi&nt)                                                       , who is

            designated by law to accept service of process on behalf of                         (name of organization)

                                                                                                 on   (date)                                      ;or
          -t   I returned the summons unexecuted because                                                                                                             ;or

           t   Other     (speci.fy):




           My fees are $                    O                  for travel and   $       O               for services, for      a total   of   S           0.00


           I declare under penalty of perjury that this information is true.



 Date: E / a.E l40 t1                                                                        ZrWanl e.
                                                                                                                'Server's signature


    fro*rrttr Awn"'to na:                                                       >narV e . Sad                  Arc Feru br & n t                      t   nve    st!'N
                                                                                                               Printed nnme and title
                 PAArcKW. DIVITA
                 0ommission # GG          00493
                 Expires January     P,m21
                 Bfilcd Ilru


    4l- Q.rwt W1 , PL
                               Troy FCn   hqrr6   t0SOSSl0tC


                                                        ,Jnr*rcmnllr
                                                                              u Eh      o,   s o o N.   ttq#?tusgzstg:yg                          9-&q#li I l-,
     *mk*H;in
 Additio'nal
   ,         information             re   gardinge ane  mptedd s eervice,
                                                   atte mpte       rv i c     etc   :



  Tn ordd 41 ;rn', fo th e- &tl,nrnorl g t P clsasr yetttmanJ wa s **v ed w d4' *k'
  Z.*"rp tii1,-' , Civ i | @u $e*. I atd ystle€-, Wsar*, , d frcfe+ertec-
                                                                                                                                                                              Rift'
  of d          O,u i t          nenon                 1o a. WA.g               it+A- AUgr-{.r casc- t" 11 -& -o                                                 t   8 68 -
